Citation Nr: 0100335	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have basic eligibility for VA death 
benefits.  



FINDING OF FACT

The U. S. Army Reserve Personnel Center has certified that 
the appellant's deceased spouse had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  



CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the 
appellant's entitlement to VA death benefits have not been 
met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1971, the U. S. Army Reserve Personnel Center 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

In May 1998, the appellant filed a written claim seeking VA 
death benefits.  In a July 1998 letter to the appellant, the 
RO informed her that because the service department had 
indicated that her deceased husband did not have valid 
service in the Armed Forces of the United States, she was not 
entitled to receive any benefits from VA.  

In July 1998, the appellant submitted a certification from 
the General Headquarters of the Armed Services of the 
Philippines, which indicated that the appellant's deceased 
spouse had recognized guerrilla service with the "'E' Co, 2nd 
Bn 1st Yay regt (F-23)."  A period of service from May 30, 
1943 to November 28, 1945 was also noted.  

In a September 1998 letter to the appellant, the RO informed 
her that the Department of the Army had advised that her 
deceased spouse did not render valid service in the Armed 
Forces of the United States; thus, no VA benefits were 
payable to the appellant.  

In January 1999, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation and 
Accrued Benefits by a Surviving Spouse.  

In an April 1999 letter to the appellant, the RO informed her 
that her claim had been denied because it was not shown that 
her deceased spouse had the required military service to be 
eligible for VA benefits.  The appellant filed a notice of 
disagreement and a statement of the case was issued.  In 
September 1999, the appellant filed a timely substantive 
appeal.  

In January 2000, the U. S. Army Reserve Personnel Center 
confirmed that despite an army service number and different 
birth date submitted by the appellant in regard to her 
deceased spouse, no change was warranted in the prior 
negative determination dated in October 1971.  

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  

Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8 (c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 3.9 
(a) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

The United States Department of the Army has certified that 
the deceased spouse of the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The Board is bound by the service department 
finding, and thus finds that the appellant's deceased spouse 
did not have recognized service so as to confer eligibility 
for VA benefits.  Since the law pertaining to eligibility for 
the claimed benefits is dispositive of this issue, the 
appellant's claim of entitlement to VA death benefits must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Basic eligibility for VA benefits is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

